Citation Nr: 0412269	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.  


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to May 
1948 and from August 1948 to June 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 2002 RO decision that denied an 
increase in a 20 percent rating for a low back disability.  
The veteran requested a Board hearing but later cancelled the 
request.


FINDINGS OF FACT

The veteran's service-connected low back disability, 
including lumbosacral strain with degenerative joint disease, 
produces impairment equivalent to severe lumbosacral strain, 
and it involves severe limitation of motion of the lumbar 
spine due to pain on use or during flare-ups.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2002); 68 Fed. Reg. 51454 (2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from October 1946 to May 
1948 and from August 1948 to June 1968, at which point he 
retired.  Service medical records show treatment for 
lumbosacral strain.

In May 1971, the RO granted service connection and a 10 
percent rating for lumbosacral strain.  In February 1988, the 
RO increased the rating for lumbosacral strain to 20 percent.

In May 2002, the veteran filed a claim seeking an increased 
rating for his service-connected lumbosacral strain.

Treatment records from recent years, dated to 2002, show the 
veteran was seen for complaints of low back pain, as well as 
for a number of unrelated ailments.  

The veteran was given a VA examination in February 2003.  His 
history was reviewed.  He reported continuous low back pain.  
He said the pain sometimes radiating from the low back along 
the left sciatic.  He reported constant, shooting, sharp pain 
that was moderate to severe.  He described flare-ups 
occurring two to three times per month, with intensified pain 
at those times.  Pain was precipitated by long standing, 
walking, bending,and squatting,  He reported additional 
limitation of range of motion during the flare-ups.  He could 
walk about a block without difficulty.  On examination, the 
spine and limbs appeared normal, including posture and gait.  
The curvature of the spine was symmetric.  Lumbar spine range 
of motion was said to be "significantly reduced."  
Extension was 20 degrees (normal is 30 degrees), flexion was 
70 degrees (normal is 90 degrees), lateral bending was 25 
degrees (normal is 30 degrees), and rotation was about 20 
degrees (normal is 30 degrees).  Range of motion was affected 
by pain.  Lumbar spine motion was painful on extreme 
extension and right lateral movement.  Flare-ups were only 
occasional (two to three times per month) and only aggravated 
lumbosacral spine limitation of motion.  There was no motor 
or sensory deficit or evidence of atrophy.  Reflexes and deep 
tendon reflexes were normal.  There was no neurological 
defect or evidence of neurological abnormality.  X-rays 
showed adequate lumbar lordosis and upper intervertebral 
spaces, moderately advanced degenerative joint disease 
involving L5-S1, and moderate osteophytes at the lower 
thoracic spine and upper lumbars.  The X-ray impression was 
advanced degenerative joint disease at L5-S1.  The 
examination diagnosis was low back pain diagnosed with 
degenerative disc disease on the level of T12 and L1 in 1987.

On a March 2003 addendum to the VA examination, the examiner 
noted that the veteran was 90 to 95 percent mobile and 
capable of performing his activities of daily living.  The 
diagnosis was advanced degenerative joint disease of L5-S1.  
The examiner opined that that the veteran had moderate to 
severe symptoms of lumbosacral strain.  

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, and the supplemental 
statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claim for an increase 
in a 20 percent rating for a low back disability.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained and a VA examination has been provided.  
The notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection was previously established for lumbosacral 
strain, and it appears that more recently noted degenerative 
joint disease (arthritis) of the low back is part of the 
service-connected condition.  

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant, as it provides the most accurate picture of 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  8 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

During the pendency of the veteran's claim, the criteria for 
rating spine disorders were revised.  Either the old or the 
new rating criteria may be used, whichever are more favorable 
to the veteran, although the new criteria may only apply to 
the period of time since their effective date.  VAOPGCPREC 3-
2000.

Under the old criteria pertaining to limitation of lumbar 
spine motion, a 20 percent rating is warranted for moderate 
limitation, and a 40 percent rating is warranted for severe 
limitation.  38 C.F.R. § 4.71a, Code 5292 (2002).

Under the old criteria for lumbosacral strain, a 20 percent 
rating is warranted when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating is warranted 
for severe lumbosacral strain with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2002).

Under the new criteria for lumbosacral strain and for 
degenerative arthritis of the spine, effective September 26, 
2003, a 20 percent rating is warranted when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.  68 
Fed. Reg. 51454 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242)

After reviewing the recent medical evidence, it appears that 
the old rating criteria are more favorable to the veteran 
than the new rating criteria, and thus the Board will rate 
his low back disability under the old criteria.

Medical records from recent years shows periodic treatment 
for low back pain.  The 2003 VA examiner said that low back 
motion was significantly reduced.  Even if the actual degrees 
of range of motion reported at this examination do not 
clearly reflect severe restriction, there was evidence of 
pain on motion, and the examiner discussed how motion would 
be further reduced on use and during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995) (effects of pain on motion to be considered).  The 
examiner also classified the veteran's lumbosacral strain 
with arthritis as being between moderate and severe.

Applying the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's low back 
disability produces severe limitation of motion of the lumbar 
spine, warranting a 40 percent rating under the old rating 
criteria of Code 5292.  Considering the reasonable doubt 
rule, his lumbosacral strain may be classified as severe in 
degree, permitting a 40 percent evaluation if alternatively 
rating under the old criteria of Code 5295.  For these 
reasons, the Board grants an increased rating, to the level 
of 40 percent, for the low back disability.



ORDER

An increased rating, to 40 percent, for a low back disability 
is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



